Citation Nr: 0507484	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-36 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to service-connected malaria.  

2.  Entitlement to an increased (compensable) evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 decision by the 
RO which, in part, denied service connection for coronary 
artery disease secondary to service-connected malaria and an 
increased rating for malaria.  In July 2000, a hearing was 
held at the RO before the undersigned member of the Board.  
The Board remanded the appeal to the RO for additional 
development in November 2000 and May 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have coronary artery disease which 
is shown to be proximately due to or the result of or being 
aggravated by a service-connected disability.  

3.  Throughout the appeal period, the veteran's malaria has 
been inactive and without residuals such as anemia, liver, 
spleen, or cerebral damage.  


CONCLUSIONS OF LAW

1.  Service connection for coronary artery disease secondary 
to service-connected malaria is denied.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2004).  

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.31, 4.88b, Part 4, Diagnostic Code 6304 (1996) and 
(2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.   

The Board concludes that information and discussions as 
contained in the April 1996 rating decision, the June 1996 
statement of the case, the March 2000, January 2003, and 
August 2004 supplemental statements of the case (SSOC), the 
November 2000 and May 2003 Board remands, and in letters sent 
to the veteran in June 2003 and March 2004 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Secondary Service Connection

It is not contended, nor is it shown that the veteran 
developed coronary artery disease (CAD) in service or within 
one year thereafter.  Rather, it is averred that the 
veteran's coronary disease was caused by the service-
connected malaria.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

In the instant case, the veteran contends that he had 
recurring bouts of malaria and believes that his coronary 
artery disease (CAD) was directly caused by his chronic 
malaria.  In support of his claim, he submitted three letters 
from a private physician, in which the doctor opined that the 
veteran's CAD was caused by chronic malaria, and copies of 
articles from various medical sources on the subject of 
malaria.  

In a letter dated in November 1996, the private doctor stated 
that the veteran reported that he was treated for malaria for 
six to eight weeks during service in 1942, and that he has 
had chills, fever, and chest pains one to several times a 
year since then.  The veteran believed that his malaria never 
left his body and that his heart disease was caused by the 
malaria.  In August 2000, the doctor provided a rudimentary 
explanation of coronary "artherosclerosis" and the 
histological changes that occur with malaria.  He then opined 
that it was probable that the veteran's malaria was the 
initiator of his coronary "atherosclerosis" and subsequent 
CAD.  

The service medical records show that the veteran was treated 
for clinical malaria fever at a dispensary in September 1943 
with Quinine and Atabrine.  He was discharged to duty on the 
13th day.  The service medical records show no further 
complaints, treatment, or residuals of malaria.  His 
discharge examination in October 1945 showed a history of 
malaria without hospitalization.  His cardiovascular system 
was normal and a chest x-ray study was negative.  His blood 
pressure was 100/58, and blood study for serology was 
negative.  

A letter from a private physician, received in July 1946, 
indicated that the veteran had symptoms of malaria for one 
week when he was seen in May 1946, and that he was treated 
with Quinine for six days.  

By rating action in August 1946, the RO assigned a 10 percent 
evaluation for malaria.  By rating action in October 1947, 
the RO reduced the 10 percent rating to noncompensable, 
effective from December 21, 1947, on the basis that there was 
no evidence of active disease or a recurrence of malaria 
within the previous year.  The veteran and his representative 
were notified of this decision and did not appeal.  

VA diagnostic studies for thick and thin malaria smears in 
April 1980 revealed no evidence of active organism.  
Reticulocyte count was 0.9 percent and platelet count was 
168,000.  The diagnoses included history of malaria.  

The veteran was examined by VA in March 1996, and reported a 
history of recurrence of malaria off and on for about 15 
years after service, with the last episode occurring in 1960.  
No diagnostic studies were undertaken and no pertinent 
abnormalities were noted on examination.  The diagnosis was 
malaria, organism unknown, last episode 36 years ago.  

Private medical records received during the pendency of this 
appeal show that the veteran was first seen for cardiac 
problems in May 1981.  At that time, the veteran reported 
that he was completely asymptomatic until the onset of 
symptoms in February 1981.  Prior to that time, he was very 
active, running and chopping wood in the wintertime.  A 
coronary arteriogram revealed 40-50 percent stenosis of the 
left main coronary artery, 95 percent stenosis of the 
anterior descending artery, 50 percent stenosis of the 
diagonal artery, and 60 percent stenosis of the small 
circumflex.  The right was fairly dominant and about 30-40 
percent stenotic.  

When examined by VA in April 1997, the veteran reported a 
history of fever and chills since service but said that he 
was never diagnosed with malaria, that he never took his 
temperature, and that no blood smears had been take by any of 
the treating doctors.  The examiner provided a history of the 
veteran's cardiac problems since 1981.  The diagnoses 
included arteriosclerosis cardiovascular disease, status post 
CABG times two, status post myocardial infarction, and status 
post malaria.  The examiner noted that malaria in its acute 
phase can be stress sufficient for myocardial damage.  
However, he opined that there was no direct cardiac defect 
and no vascular changes from the veteran's malaria.  He 
opined that the veteran's heart problems appeared to be due 
to coronary artery sclerosis with myocardial damage secondary 
to coronary sclerosis.  

At the direction of the Board remand in November 2000, the 
veteran was afforded a VA cardiovascular examination to 
determine the etiology of the his cardiovascular problems.  
The examiner reviewed the claims file and included a detailed 
description of the veteran's medical history.  Diagnostic 
studies for blood smear were negative for malarial parasites.  
The examiner noted that while attacks of malaria with fever 
and chills can be stressful to an individual who has 
established coronary disease and tenuous coronary 
circulation, he opined, in essence, that the veteran's 
malaria in service did not cause or contribute to the 
development of CAD some 42 years later.  

Analysis

The evidence in support of a finding that the veteran's 
cardiovascular disease is related to malaria is speculative 
and not supported by any objective evidence.  The veteran, as 
a layman, is not competent to provide an opinion regarding 
medical causation or the etiological relationship between his 
CAD and his service-connected malaria.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The Board notes that while a private physician indicated that 
malaria could cause cardiovascular problems in some cases, he 
did not offer any explanation or analysis as to why he 
believed that was true in the veteran's case.  A medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Furthermore, his opinion was based, at least in part, on the 
veteran's self-described history of chronic attacks of 
malaria since his initial attack in service in 1943.  
However, the evidence shows that the veteran had only one 
malarial attack in service and possibly one attack shortly 
after his discharge from service.  Despite the veteran's 
assertions to the contrary, there is no competent evidence of 
any recurrence of malaria since 1946.  Moreover, malaria 
smears in 1980 and 2002 showed no evidence of malarial 
parasites.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

In contrast, a VA cardiologist, who reviewed the entire 
record, including the opinions of the private physician and 
the medical articles, unambiguously stated that the veteran's 
coronary disease was not related to malaria.  He noted that 
while it was possible that malaria could be stressful to 
patients with established CAD, in this case, the veteran was 
asymptomatic until some 42 years after his malaria attack.  
The cardiologist provided a plausible rationale for his 
opinion, which the Board notes, was also consistent with the 
opinion of another VA physician who examined the veteran in 
1997.  The Board concludes that definitive statements that 
there is no relationship are more probative than speculative 
theory offered by the private physician without explanation.  
As such, the Board is giving more weight to the VA 
cardiologist's opinion.  In conclusion, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for CAD secondary to malaria.  

Increased Rating

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

During the pendency of this matter, the rating schedule 
criteria for determining the disability evaluations to be 
assigned for malaria were changed effective August 30, 1996.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after August 30, 1996 (i.e., the 
effective date of the new regulation). Therefore, the Board 
will address whether: (1) the veteran is entitled to a higher 
rating under the old criteria and (2) whether, for the period 
on and after August 30, 1996, the veteran is entitled to a 
higher rating under either the old or the new criteria.  It 
is noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Under the criteria in effect prior to August 30, 1996, 
malaria that was recently active with one relapse in the past 
year, or old cases with moderate disability warranted a 10 
percent evaluation.  Recently active malaria with two 
relapses in the past six months; or old cases with anemia 
warrant a 30 percent evaluation.  Clinically active malaria 
so as to require intensive treatment; recently active malaria 
with three or more relapses over past six months; or old 
cases with marked general impairment of health warrants a 50 
percent evaluation.  Clinically active malaria so as to 
require hospital treatment for a contemplated or elapsed 
period of 14 days or more; or with a combination of cerebral 
symptoms, enlarged spleen, anemia, or other severe symptoms 
warrants a 100 percent evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6304 (prior to August 30, 1996).  

The revised criteria allows for a 100 percent evaluation for 
active malaria.  It also notes that the diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter rate residuals such as liver or 
spleen damage under the appropriate system.  38 C.F.R. 
§ 4.88b, DC 6304 (from August 30, 1996).  

The old and the new criteria have been considered.  The Board 
finds that the evidence does not meet the criteria for an 
increased evaluation under either the old or the revised 
regulations.  

While the veteran believes that he is entitled to a 
compensable evaluation for residuals of malaria, there is no 
objective evidence to support that assertion.  None of the 
numerous medical reports of record make any mention of 
malaria other than by way of history since 1946, and anemia 
has not been noted.  Similarly, there has been no indication 
of required hospital treatment, cerebral symptoms, enlarged 
spleen, abnormal liver, anemia, or like symptoms which are 
shown to be related to malaria.  The veteran underwent a VA 
examination in August 2002 for the specific purpose of 
determining whether he had any residuals of malaria and 
whether the disease process was active.  On examination at 
that time, there were no objective findings of any residuals 
of malaria, and a blood smear was negative for malarial 
parasites.  

While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Based on the evidence of record, the Board finds that a 
compensable rating for malaria is not warranted.  The record 
does not contain competent medical evidence that the veteran 
has active malaria or any ascertainable residuals of malaria 
such as liver or spleen damage.  All of the medical evidence 
associated with the claims file during the pendency of this 
appeal have failed to reveal any symptoms or residuals of 
malaria.  Physical findings on the recent VA examination 
revealed that the abdomen was soft and nontender without 
hepatosplenomegaly, and all diagnostic studies showed no 
liver or spleen damage and were negative for malarial 
parasites.  Moreover, the veteran specifically denied any 
recurrence of a malarial attack since the early 1950's.  

In the absence of active disease or any residual disability, 
such as liver or spleen damage, the Board finds that there is 
no basis to award a compensable rating.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for coronary artery disease secondary to 
service-connected malaria is denied.  

A compensable evaluation for malaria is denied.  



		
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


